Citation Nr: 0522989	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  99-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE



Entitlement to service connection for bilateral knee 
disabilities.



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The appellant has verified active duty for training (ACDUTRA) 
from September 1988 to February 1989 and in June and July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Nashville, Tennessee.  In May 1998 the RO denied the 
appellant's claim of service connection for bilateral knee 
injuries.  The appellant appealed.  The Board remanded this 
appeal to the RO for further development in October 2003.  
After the requested development was completed the RO again 
denied the appellant's claim for service connection.


REMAND

The appellant asserts that her bilateral knee condition is 
due to injuries sustained during basic training while on 
ACDUTRA.  The Board notes that her service medical records 
from her ACDUTRA period are absent from the claims folder.  
The appellant's service medical records from her time in the 
Army Reserve, directly following the ACDUTRA period, do show 
complaints of knee pain that, by history, date back to her 
ACDUTRA period, and could show a continuity of symptoms 
thereafter.

The appellant has been provided with a VA examination of her 
knees, following which the examiner expressed an opinion that 
her knee disabilities were not related to trauma sustained 
during basic training.  This opinion, however, is not fully 
responsive to the question that presents itself in the 
instant case.  Aside from the question of trauma to the 
knees, the appellant has provided evidence of knee symptoms 
in service.  Thus, the question must be answered whether 
those knee symptoms present in service were the initial 
manifestations of any knee disability diagnosed after 
service.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

1.  The RO should schedule the appellant 
for a VA orthopedic examination of the 
appellant's knees to determine the 
etiology of any current knee disorders 
present.  After reviewing the claims 
folder the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the currently 
diagnosed knee disorders were initially 
manifested during the appellant's ACDUTRA 
period.  The examiner should provide a 
complete rationale for the opinion 
expressed.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
scheduled examination.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

